 

ADDENDUM TO CONVERSION AGREEMENT

 

This Addendum to Conversion Agreement (“Addendum”) is entered into as of the ___
day of ________, 2019 (the “Effective Date”) by and between Muscle Maker, Inc.,
a Nevada corporation (“Company”) and _________ (“Holder”).

 

WHEREAS, Holder and the Company are parties to that certain Conversion Agreement
dated as of _________ __, 2019 (“Conversion Agreement”); and

 

WHEREAS, the parties desire to enter into this addendum to modify the Conversion
Agreement in certain respects.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Holder agree as
follows:

 

  1. All terms used herein and not otherwise defined herein shall have the
definitions set forth in the Conversion Agreement.         2.

Section 1 of the Conversion Agreement is hereby amended and restated in its
entirety to read as follows:

 

Conversion; Lock-Up; Piggyback Registration Rights; Conversion Null and Void;
Reverse Stock Split.

 

  (a) It is agreed by the Company and Holder that on the Effective Date the
Debenture shall convert into the Shares at the Conversion Price.  Concurrently
with entering into this Agreement, the Holder will enter into a Lock-Up
Agreement, a form of which agreement is attached hereto as Exhibit A.        
(b) If at any time the Company shall determine to file with the Securities and
Exchange Commission a Registration Statement relating to an offering for its own
account or the account of others under the Securities Act of 1933 Act of any of
its equity securities (other than on Form S-4 or Form S-8 or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other bona fide, employee benefit plans), the
Company shall include in such Registration Statement all of the Shares, except
that if, in connection with any underwritten public offering for the account of
the Company the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Shares as the underwriter shall permit. Any exclusion of
Shares shall be made pro rata among the Holders.         (c) In the event the
Company does not close on its underwritten public offering (the “Offering”)
within ninety (90) days of the Effective Date, the issuance of the Shares shall
be null and void and the Conversion Agreement and this Addendum shall be of no
further force or effect and the parties hereto agree to undertake any necessary
actions to ensure that the Shares are returned to the Company for cancellation
and the Debentures are delivered to the Holder upon the Company’s receipt of the
certificates representing the Shares and any additional documentation needed to
effect the Share cancellation.         (d) Prior to the closing of the Offering,
the Company intends to reverse split its common stock which such reverse split
shall not be in a ratio of more than seven (7) shares of common stock for one
(1) share of common stock.

 

 

 

 

  3. As a result of the transaction contemplated herein and in the Conversion
Agreement, the Holder confirms that its Warrant to Purchase Common Stock (the
“Warrant”) of the Company is exercisable for _______ shares of common stock at
an exercise price of $___.  All other terms of the Warrant shall remain in full
force and effect.         4. Except as specifically amended therein, all other
terms and conditions of the Conversion Agreement shall remain in full force and
effect.         5. This Addendum may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same document.

 

IN WITNESS WHREEOF, Muscle Maker and the Holder, have caused this Addendum to be
signed by its duly authorized officers on the date first set forth above.

 

  MUSCLE MAKER, INC.         By:     Name: Michael Roper   Title: CEO          
  [  ]

 

 

 

 